DETAILED ACTION
This action is response to application number 17/304,418, dated on 10/17/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10, 18-27 pending. 
Claims 11-17 cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 5-7, 9-10, 18-19, 21-23 and 27 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
The term “most efficient antenna” in claims 1-3, 5-7, 9-10, 18-19 21-23 and 27 is a relative term which renders the claim indefinite. The term “most efficient antenna” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Specification of instant application in ¶23 describes the term “most efficient antenna” as “Throughout this description, it will be described that the UE will select the best or most efficient antenna to transmit signals via one of the RATS (e.g., NR or LTE). It should be understood that best or most efficient are relative terms that may be defined in various manners. For example, one manner of determining the best antenna for a particular RAT may be to determine which antenna provides the highest link budget on the RAT. The antenna with the highest link budget will typically have a high data throughput and/or a higher quality link with the RAT. However, there may be other examples of performance factors that may be used to determine the best or most efficient antenna. Thus, the use of these terms should be understood to mean selecting an antenna based on any of one or more performance factors of the UE when using the antenna compared to other antennas of the multi-antenna array”.
Specification of instant application in ¶23 describes the term “most efficient antenna” as relative term without providing a standard for ascertaining the requisite degree.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 9, 18, 21,  23-24 and 26 rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al. (US 2019/0394822 A1) in view of Semaan et al. (US. 2018/0242234 A1).

Claims 1, 21, Hosseini discloses a processor (Fig. 10, el. 1040) of a user equipment (UE) (UE; Fig. 10, el. 1005) (UE including a processor; FIG. 7 shows a block diagram 700 of a device 705 that supports dual connectivity transmission techniques in accordance with aspects of the present disclosure. The device 705 may be an example of aspects of a UE 115 as described herein. The device 705 may include a receiver 710, a communications manager 715, and a transmitter 720. The device 705 may also include a processor. Each of these components may be in communication (e.g., coupled) with one another (e.g., via one or more buses); ¶125) having network connections for long- term evolution (LTE) and new radio (NR) radio access technologies (RATS) in non-standalone (NSA) E-UTRA-NR dual connectivity (ENDC) operation, the UE including a multi-antenna array for data and signaling transmissions and receptions over the LTE and NR connections (The first RAT and the second RAT may be different. For example, the first RAT may be LTE and the second RAT may be NR. Or the first RAT may be NR and the second RAT may be LTE. When the first RAT is LTE and the second RAT is NR, the configuration may be referred to as EN-DC. When the first RAT is NR and the second RAT is LTE, the configuration may be referred to as NE-DC; ¶95; In some cases, the first RAT includes one of a NR RAT or an LTE RAT and the second RAT includes the other of the NR RAT or the LTE RAT; ¶142), wherein the processor is configured to perform operations comprising: 
determining a most efficient antenna of the multi-antenna array for an operating frequency band of the LTE and NR connections, wherein the most efficient antenna is determined based on at least one performance factor (performance factor; uplink collision; power requirement and power limitation for uplink transmission by UE; ¶99; timing of uplink grant; time window associated with the first set of time resources for first uplink transmission; ¶100; the amount of time to change the power or cancel first uplink transmission; ¶101) for the UE when using the antenna compared to other antennas of the multi-antenna array (determining a most efficient antenna based on performance factors by comparing performance of LTE RAT and NR RAT for uplink transmissions; In EN-DC, LTE cells make up the MCG (and an LTE base station is the anchor base station) while NR cells make up the SCG (which means that a NR base station is the secondary base station). In NE-DC, NR cells make up the MCG (and a NR base station is the anchor base station) while LTE cells make up the SCG (which means that an LTE base station is the secondary base station). According to the techniques describe herein, a UE may prioritize LTE communications over NR communications (e.g., uplink transmissions) when in EN-DC, and may prioritize NR communications over LTE communications when in NE-DC. In some cases, LTE communications may be prioritized over NR communications in NE-DC, transmit power may be reduced or NR communications may be dropped when the NR cells make up the MCG. In some cases, the UE may prioritize NR over LTE every time an uplink collision occurs, and thus reduce the power for LTE uplinks, and in some cases drop the LTE uplinks, regardless of content and timing; ¶96; ¶122; ¶124); 
evaluating one or more factors for determining whether the LTE RAT or the NR RAT is to use the most efficient antenna (evaluating performance factors such as; uplink collision; power requirement and power limitation for uplink transmission by UE; ¶99; timing of uplink grant; time window associated with the first set of time resources for first uplink transmission; ¶100; the amount of time to change the power or cancel first uplink transmission; ¶101; EN-DC or NE-DC; ¶124): and 
transmitting uplink data on the most efficient antenna via either the LTE RAT or the NR RAT based on the evaluated factors (transmission on the most efficient antenna via either of the LTE RAT or NR RAT; Each of the grants may occur before window 535, or the third grant 515 may arrive during window 535. Each grant may schedule the UE for an upcoming uplink, and all of the uplinks may overlap at least partially in time. When this occurs, the UE may first determine if it is power limited with respect to the two LTE uplink transmissions (e.g., first uplink transmission 520 and third uplink transmission 530). If no, the UE may prioritize and treat all three uplink transmissions according to the techniques described with reference to FIGS. 3 and 4. If yes, the UE may first cancel one of the two LTE uplink transmissions (e.g., based on a predefined prioritization hierarchy or set of priorities, such as LTE Release 15 priorities), then prioritize and treat the remaining LTE transmission and NR transmission as described with reference to FIGS. 3 and 4. For example, the UE may prioritize LTE over NR for EN-DC, and the UE may prioritize NR over LTE for NE-DC; ¶122).
Furthermore, Semaan in the same field of endeavor, LTE and NR dual connectivity (¶5) discloses determining a most efficient antenna of the multi-antenna array for an operating frequency band of the LTE and NR connections, wherein the most efficient antenna is determined based on at least one performance factor for the UE when using the antenna compared to other antennas of the multi-antenna array; evaluating one or more factors for determining whether the LTE RAT or the NR RAT is to use the most efficient antenna; transmitting uplink data on the most efficient antenna via either the LTE RAT or the NR RAT based on the evaluated factors (In making its autonomous decision regarding which RAT to use for uplink or sidelink transmissions, the UE can also consider its current status with regard to existing uplink resource grants and how that might affect overall delay in its uplink transmissions. For example, in some embodiments, the UL grant to the UE in the licensed band may include a smaller uplink transmission resource than in the unlicensed band and, in that case, the UE can prioritize which data to start transmitting if it selects the licensed band for uplink transmissions. For instance, control (RRC) or buffer status report (BSR) (or other time-critical data) may have higher priority than other (non-time-critical/best effort) data packets; and may therefore be transmitted in the allocated UL. In another case a UE may not have any granted uplink resources when it recognizes data needs to be transmitted but instead it might have only a scheduling request resource in the RAT operating in the licensed band. In this case, depending on the latency between sending an SR request and actually receiving an UL grant of resources and the time until the grant is valid, the UE may still decide that it is beneficial to send a scheduling request to use the licensed band rather than using the unlicensed band to which it also has access; ¶40; Those skilled in the art will appreciate that numerous other permutations are considered in these embodiments, e.g., different ways in which a UE may select a RAT or frequency band. For example, In another embodiment, the selection of the RAT may be based on the interference or channel estimation in the different band which are available to the UE. This embodiment is particularly relevant in networks with dynamic, short-term interference sources, e.g. terminals transmitting and receiving bursty, short-package data traffic. The UE may have obtained grants for UL transmission, or is otherwise permitted to transmit, in multiple RATs, one of them the default or preferred RAT. However, if the UE determines that the interference status of the preferred RAT has suddenly worsened and efficient data transmission is not possible, then the UE may then decide on another RAT to perform the transmission; ¶41; Yet another criteria which could be considered by a UE in its autonomous selection of a RAT or frequency band according to an embodiment are characteristics of the licensed and unlicensed carriers which are configured to the UE. For example, the configured unlicensed carriers could be deployed in much lower frequencies than the licensed carriers, e.g., of the same or another RAT, such as NR. Therefore, the UE could have a higher chance of losing synchronization and/or having an abrupt drop of SINR if it uses the licensed carrier band for its data transmission. These very dynamic SINR changes and/or signal quality could be used as criteria for selecting a RAT or frequency band so that the UE can transmit UL data and/or messages over unlicensed bands; ¶43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to determine a most efficient antenna of the multi-antenna array for an operating frequency band of the LTE and NR connections, wherein the most efficient antenna is determined based on at least one performance factor for the UE when using the antenna compared to other antennas of the multi-antenna array and to evaluate one or more factors for determining whether the LTE RAT or the NR RAT is to use the most efficient antenna and to transmit uplink data on the most efficient antenna via either the LTE RAT or the NR RAT based on the evaluated factors as taught by Semaan to modify Hosseini’s method in order to select RAT for uplink transmission (abstract; ¶40).

Claims 3, 23, Hosseini in view of Semaan discloses wherein the transmitting uplink data via the NR RAT on the most efficient antenna includes transmitting PUSCH data, a buffer status report (BSR), or a scheduling request (SR) (Hosseini; transmitting uplink data via the NR RAT on the most efficient antenna includes transmitting PUSCH data; The first grant 305 may schedule time and frequency resources for the UE to use in an upcoming uplink transmission (e.g., a transmission in a physical uplink shared channel (PUSCH) or shortened PUSCH (sPUSCH)). The second grant 310 may be included in downlink control information from the secondary base station (e.g., the second grant 310 may be included in PDCCH, sPDCCH, or ePDCCH). The second grant 310 may schedule time and frequency resources for the UE to use is an upcoming uplink transmission (e.g., a transmission in a PUSCH or sPUSCH). In some cases, the time resources scheduled by the second grant 310 may overlap at least partially with the time resources scheduled by the first grant 305. Such overlap may be referred to as an uplink collision or conflict; ¶98; Semaan; In making its autonomous decision regarding which RAT to use for uplink or sidelink transmissions, the UE can also consider its current status with regard to existing uplink resource grants and how that might affect overall delay in its uplink transmissions. For example, in some embodiments, the UL grant to the UE in the licensed band may include a smaller uplink transmission resource than in the unlicensed band and, in that case, the UE can prioritize which data to start transmitting if it selects the licensed band for uplink transmissions. For instance, control (RRC) or buffer status report (BSR) (or other time-critical data) may have higher priority than other (non-time-critical/best effort) data packets; and may therefore be transmitted in the allocated UL. In another case a UE may not have any granted uplink resources when it recognizes data needs to be transmitted but instead it might have only a scheduling request resource in the RAT operating in the licensed band. In this case, depending on the latency between sending an SR request and actually receiving an UL grant of resources and the time until the grant is valid, the UE may still decide that it is beneficial to send a scheduling request to use the licensed band rather than using the unlicensed band to which it also has access; ¶40; Those skilled in the art will appreciate that numerous other permutations are considered in these embodiments, e.g., different ways in which a UE may select a RAT or frequency band. For example, In another embodiment, the selection of the RAT may be based on the interference or channel estimation in the different band which are available to the UE. This embodiment is particularly relevant in networks with dynamic, short-term interference sources, e.g. terminals transmitting and receiving bursty, short-package data traffic. The UE may have obtained grants for UL transmission, or is otherwise permitted to transmit, in multiple RATs, one of them the default or preferred RAT. However, if the UE determines that the interference status of the preferred RAT has suddenly worsened and efficient data transmission is not possible, then the UE may then decide on another RAT to perform the transmission; ¶41).

Claims 4, 24, Hosseini in view of Semaan discloses wherein the one or more factors comprises a determination that high priority data is pending for transmission (f Hosseini; actors comprising determination of priority of the uplink data pending for transmission; In some cases, the UE may select which uplink transmission to cancel or adjust based on the content carried by the uplink transmissions. For example, the UE may prioritize delay-sensitive data, such as hybrid automatic repeat request (HARM) traffic, ultra-reliable low latency communication (URLLC) traffic, and demodulation reference signals (DMRSs) over delay-tolerant data. Additionally or alternatively, the UE may prioritize data that is scheduled for repetition, or is related to data that has been subject to repetition; ¶50; In some cases, the UE may not prioritize the uplink transmissions based on their association with the MCG but rather prioritize the uplink transmissions based on their content (e.g., based on the time-delay sensitivity of the content). For example, the UE may prioritize URLLC traffic, HARQ content (e.g., an acknowledgement (ACK) or negative acknowledgement (NACK)), and DMRSs over other types of data. For example, the UE may identify a traffic type for an uplink transmission based on information contained within received downlink control information (DCI) of a PDCCH that includes the grant or based on a radio network temporary identifier (RNTI) associated with the uplink grant; ¶104; Semaan; In making its autonomous decision regarding which RAT to use for uplink or sidelink transmissions, the UE can also consider its current status with regard to existing uplink resource grants and how that might affect overall delay in its uplink transmissions. For example, in some embodiments, the UL grant to the UE in the licensed band may include a smaller uplink transmission resource than in the unlicensed band and, in that case, the UE can prioritize which data to start transmitting if it selects the licensed band for uplink transmissions. For instance, control (RRC) or buffer status report (BSR) (or other time-critical data) may have higher priority than other (non-time-critical/best effort) data packets; and may therefore be transmitted in the allocated UL. In another case a UE may not have any granted uplink resources when it recognizes data needs to be transmitted but instead it might have only a scheduling request resource in the RAT operating in the licensed band. In this case, depending on the latency between sending an SR request and actually receiving an UL grant of resources and the time until the grant is valid, the UE may still decide that it is beneficial to send a scheduling request to use the licensed band rather than using the unlicensed band to which it also has access; ¶40; Those skilled in the art will appreciate that numerous other permutations are considered in these embodiments, e.g., different ways in which a UE may select a RAT or frequency band. For example, In another embodiment, the selection of the RAT may be based on the interference or channel estimation in the different band which are available to the UE. This embodiment is particularly relevant in networks with dynamic, short-term interference sources, e.g. terminals transmitting and receiving bursty, short-package data traffic. The UE may have obtained grants for UL transmission, or is otherwise permitted to transmit, in multiple RATs, one of them the default or preferred RAT. However, if the UE determines that the interference status of the preferred RAT has suddenly worsened and efficient data transmission is not possible, then the UE may then decide on another RAT to perform the transmission; ¶41).

Claim 6,  Hosseini discloses wherein the high priority data comprises a measurement report (MR) to be sent over the LTE connection, the operations further comprising transmitting the MR via the LTE RAT on the most efficient antenna (high priority data comprising delay sensitive data, DMRS and traffic type identified by DCI; In some cases, the UE may select which uplink transmission to cancel or adjust based on the content carried by the uplink transmissions. For example, the UE may prioritize delay-sensitive data, such as hybrid automatic repeat request (HARM) traffic, ultra-reliable low latency communication (URLLC) traffic, and demodulation reference signals (DMRSs) over delay-tolerant data. Additionally or alternatively, the UE may prioritize data that is scheduled for repetition, or is related to data that has been subject to repetition; ¶50; In some cases, the UE may not prioritize the uplink transmissions based on their association with the MCG but rather prioritize the uplink transmissions based on their content (e.g., based on the time-delay sensitivity of the content). For example, the UE may prioritize URLLC traffic, HARQ content (e.g., an acknowledgement (ACK) or negative acknowledgement (NACK)), and DMRSs over other types of data. For example, the UE may identify a traffic type for an uplink transmission based on information contained within received downlink control information (DCI) of a PDCCH that includes the grant or based on a radio network temporary identifier (RNTI) associated with the uplink grant; ¶104; Semaan; measurements reporting by UE the dynamic SINR changes and/or signal quality; Yet another criteria which could be considered by a UE in its autonomous selection of a RAT or frequency band according to an embodiment are characteristics of the licensed and unlicensed carriers which are configured to the UE. For example, the configured unlicensed carriers could be deployed in much lower frequencies than the licensed carriers, e.g., of the same or another RAT, such as NR. Therefore, the UE could have a higher chance of losing synchronization and/or having an abrupt drop of SINR if it uses the licensed carrier band for its data transmission. These very dynamic SINR changes and/or signal quality could be used as criteria for selecting a RAT or frequency band so that the UE can transmit UL data and/or messages over unlicensed bands; ¶43).

Claims 9, 26, Hosseini in view of Semaan discloses wherein the one of the LTE RAT or the NR RAT transmitting L1 measurements is configured to use the most efficient antenna (Hosseini; transmitting delay sensitive data, DMRS and traffic type identified by DCI on the most efficient antenna LTE RAT or NR RAT; In some cases, the UE may select which uplink transmission to cancel or adjust based on the content carried by the uplink transmissions. For example, the UE may prioritize delay-sensitive data, such as hybrid automatic repeat request (HARM) traffic, ultra-reliable low latency communication (URLLC) traffic, and demodulation reference signals (DMRSs) over delay-tolerant data. Additionally or alternatively, the UE may prioritize data that is scheduled for repetition, or is related to data that has been subject to repetition; ¶50; In some cases, the UE may not prioritize the uplink transmissions based on their association with the MCG but rather prioritize the uplink transmissions based on their content (e.g., based on the time-delay sensitivity of the content). For example, the UE may prioritize URLLC traffic, HARQ content (e.g., an acknowledgement (ACK) or negative acknowledgement (NACK)), and DMRSs over other types of data. For example, the UE may identify a traffic type for an uplink transmission based on information contained within received downlink control information (DCI) of a PDCCH that includes the grant or based on a radio network temporary identifier (RNTI) associated with the uplink grant; ¶104; Semaan ; communicating L1 measurements such as reporting by UE the dynamic SINR changes and/or signal quality; Yet another criteria which could be considered by a UE in its autonomous selection of a RAT or frequency band according to an embodiment are characteristics of the licensed and unlicensed carriers which are configured to the UE. For example, the configured unlicensed carriers could be deployed in much lower frequencies than the licensed carriers, e.g., of the same or another RAT, such as NR. Therefore, the UE could have a higher chance of losing synchronization and/or having an abrupt drop of SINR if it uses the licensed carrier band for its data transmission. These very dynamic SINR changes and/or signal quality could be used as criteria for selecting a RAT or frequency band so that the UE can transmit UL data and/or messages over unlicensed bands; ¶43).

Claim 18, the limitation of claim 18 analyzed with respect to claim 1 the further limitation of claim 18 disclosed by  Hosseini a user equipment (UE) (UE; Fig. 10, el. 1005) comprising: a multi-antenna array (Fig. 10, el. 1025; In some cases, the wireless device may include a single antenna 1025. However, in some cases the device may have more than one antenna 1025, which may be capable of concurrently transmitting or receiving multiple wireless transmissions; ¶155), a transceiver (Fig. 10, el. 1020) communicatively coupled to the multi-antenna array (Fig. 10) and a processor (Fig. 10, el. 1040) communicatively coupled to the transceiver (Fig. 10; FIG. 10 shows a diagram of a system 1000 including a device 1005 that supports dual connectivity transmission techniques in accordance with aspects of the present disclosure. The device 1005 may be an example of or include the components of device 705, device 805, or a UE 115 as described herein. The device 1005 may include components for bi-directional voice and data communications including components for transmitting and receiving communications, including a communications manager 1010, an I/O controller 1015, a transceiver 1020, an antenna 1025, memory 1030, and a processor 1040. These components may be coupled via one or more buses (e.g., bus 1045); ¶151).

Allowable Subject Matter
Claims 2, 5, 7-8, 10, 19-20, 22, 25 and 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Examiner, Art Unit 2471
12/01/2022